TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-01-00312-CV



Dr. Rudolf Michael Metz, Appellant

v.


Lake LBJ Municipal Utility District; Llano Independent School District; 

County Education District #15; Linebarger Heard Goggan Blair Graham Pena & 

Sampson; Llano County; Lake Lyndon B. Johnson Improvement Corporation;

Horseshoe Bay Applehead Assessment Association, Inc., Appellees





FROM THE DISTRICT COURT OF LLANO COUNTY, 33 JUDICIAL DISTRICT

NO. 12,160, HONORABLE GUILFORD L. JONES III, JUDGE PRESIDING 



O R D E R

PER CURIAM

	Originally, appellant's brief was due January 9, 2002.  This Court granted appellant's
request for an extension of time to file a brief until February 21, 2002.  On February 28, 2002,
appellant filed a second motion to extend time to file a brief and requested an additional thirty days
to file a brief.  The motion is granted. 
 Appellant's brief is due to be filed in this Court on or before March 28, 2002. 
No further extensions to file appellant's brief will be granted by the Court.  Failure to file
appellant's brief on or before March 28, 2002, may lead to dismissal of the case for want of
prosecution. 

 It is ordered March 15, 2002.

Before Justices Kidd, Patterson and Puryear
Do Not Publish